889 A.2d 1025 (2006)
390 Md. 513
Saturio Grogrieo FIELDS
v.
STATE of Maryland.
No. 115, September Term, 2005.
Court of Appeals of Maryland.
January 11, 2006.
Michael R. Malloy, Asst. Public Defender (Nancy S. Forster, Public Defender), Baltimore, for Petitioner.
Devy Patterson Russell, Asst. Atty. Gen. (J. Joseph Curran, Jr., Atty. Gen. of MD), Baltimore, for Respondent.
Submitted before: BELL, C.J., RAKER, WILNER, CATHELL, HARRELL, BATTAGLIA and GREENE, JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 11th day of January, 2006,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for reconsideration in light of Bernadyn v. State, 390 Md. 1, 887 A.2d 602 (2005).
*1026 Costs in this Court and in the Court of Special Appeals to be paid by Prince George's County.